DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the open proximal end” lacks antecedent basis. It is treated as “the open bottom”.
In claim 1 it is unclear how the “split-thread protrusion” is related to the “inner thread”. While they are claimed as separate structures, they seem to be the same structure according to the specification (the split-thread protrusion is only referred to in ¶9 of the specification). If they are different, then the drawings are objected to as not showing essential matter as there would be no drawing with a split-thread protrusion AND an inner thread.
In claim 2 it is unclear how “a mating feature on said hub of said female needleless connector” in claim 2 is related to “a mating feature of said female needleless connector” in claim 1.
In both claims 27 and 28 it is unclear how a peel seal is related to a peelable in claim 26.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires “said protrusion … extending proximally from the distal wall toward the open proximal end”, while there is a 112 2nd rejection with respect to the open proximal end, even if it is different from the open bottom, the claim does not further limit the device as it is already extending toward the open bottom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 2016/0067422).
Regarding claim 1, Davis discloses a cap comprising: a housing comprising a top wall (see annotated figure 21 below), an essentially inner cylindrical sidewall (see annotated fig 21) and forming a first cavity (see annotated fig 21), the cavity defining a distal wall (see annotated fig 21), and an open bottom formed by said inner cylindrical sidewall with an opening to the first cavity within said housing (see annotated fig 21) for receiving a hub of a female needleless connector or a male needleless connector (intended use, device operates similar to fig 11); and a protrusion 524 (see annotated fig 21) integrally formed with the housing and positioned within said first cavity (fig 21), the protrusion having an inner surface and an outer surface extending proximally from the distal wall toward the open proximal end (fig 21), the inner surface having a split-thread protrusion 546 integrally formed with the distal wall (fig 21), the inner surface of the split-thread protrusion defining a second cavity (fig 21), an inner thread on said inner surface of the protrusion (fig 21), said inner thread being sufficient to interlock with a mating feature of said female needleless connector (such as threads, similar to fig 11), and the outer surface of the protrusion being tapered (¶52, fig 11 edges of protrusions 

    PNG
    media_image1.png
    441
    627
    media_image1.png
    Greyscale


Regarding claim 2, wherein when a hub of said female needleless connector is received within said inner surface of said second cavity, said hub is secured within said inner surface of said second cavity by interlocking at least a portion of said inner thread with a mating feature on said hub of said female needleless connector (the claim is all 
Regarding claim 3, wherein said protrusion comprises one or more cantilevered prongs separated by one or more respective gaps (figs 18-21), at least one of said cantilevered prongs configured to bend or deform to facilitate interference fit between said protrusion and said mating feature of said male needleless connector or female needleless connector (¶52).  
Regarding claim 4, wherein said protrusion extends essentially from the distal wall of the housing toward said open bottom of said housing (fig 21).
Regarding claim 5, wherein said protrusion extends essentially parallel to said inner sidewall of the housing (fig 21).  
Regarding claim 6, wherein an inner portion of said second cavity extends further into said housing toward said top wall than an outer portion of said second cavity (fig 21).  
Regarding claim 7, wherein the inner thread has an inclined thread pattern (fig 21).  
Regarding claim 8, wherein the inner thread has a helical-shaped thread pattern (fig 21).  
Regarding claim 9, wherein the inner thread has one or more gaps in a thread pattern (fig 21).
Regarding claim 10, wherein said inner surface of the protrusion is essentially parallel to said outer surface of the protrusion (fig 21).  
Regarding claim 11, wherein an outer sidewall of the housing includes a plurality of grip members 560 (fig 18).  
Regarding claim 12, wherein the female connector is selected from a group consisting essentially of needle-free connectors, catheter luer connectors, stopcocks, and hemodialysis connectors (intended use as the female connector is not required by the claim regardless, fig 11 shows a needle-free connector).  
Regarding claim 13, wherein the male needleless connector is an intravenous tubing end, stopcock or male lock luer (again, the male needleless connector is only claimed as intended use, the device of Davis is capable of receiving such a connector as claimed). 
Regarding claim 14, wherein the cap comprises a polypropylene material (¶49).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2016/0067422) in view of Alpert (US 8,721,627).
Regarding claim 26, while Davis substantially discloses the invention as claimed, it does not disclose a peelable on an end face of the open bottom of the housing. Alpert discloses a cap for use with a female needless connector (abstract) which has a 
Regarding claim 27, wherein a peel seal comprises an peel back top (see combination in claim 26).  
Regarding claim 28, figure 6 of Alpert shows the seal attached to an engagement surface on the open bottom of the housing. While Davis and Alpert substantially discloses the invention as claimed, they do not disclose wherein a peel seal is heat-sealed or induction sealed to an engagement surface on the open bottom of the housing. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation how best to attach the peel seal/peelable to the engagement surface on the open bottom of the housing, two of the most obvious methods being adhesive and/or heat. 
Allowable Subject Matter
Claims 15-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying Davis such that the SECOND cavity has an absorbent material with a disinfectant or an antimicrobial agent. While there would be reason to add such a material to the first cavity as that is the cavity that it intended to receive the connector (see fig 11), there would be no expectation of using the second cavity to receive a connector (only the capability exists, not an expectation) and thus it is not obvious to add the material as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783